United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.L., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, Crane, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard A. Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 14-767
Issued: August 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 21, 2014 appellant, through his representative, filed a timely appeal from a
September 9, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of total
disability on or after April 30, 2010 causally related to his employment-related bilateral shoulder
condition.
FACTUAL HISTORY
Appellant, a 66-year-old retired mechanical engineering technician, has an accepted
occupational disease claim for bilateral shoulder disorder of the bursae and tendons, which arose
1

5 U.S.C. § 8101 et seq.

on or about December 12, 2008. Prior to his April 30, 2010 voluntary retirement, he worked in
his date-of-injury position.2
On October 10, 2012 appellant, through his representative, filed a claim for wage-loss
compensation (Form CA-7) for the period May 1, 2010 through September 30, 2012. He
reported receiving a monthly Civil Service Retirement System (CSRS) annuity as of
May 1, 2010.
Appellant submitted a May 21, 2012 report, Dr. Erich J. Weidenbener, a Board-certified
internist, who noted that he had treated appellant for his shoulder problems since
February 15, 2012. Dr. Weidenbener listed a history that appellant had a left rotator cuff repair
in 2005 and a right rotator cuff repair in 2007 and went back to his federal employment with
rather extensive overhead work. He explained that appellant’s job involved testing satellites
weighing up to 800 pounds that were suspended from a hoist so that he would have to do
overhead work either from a supine or standing position in order to loosen and unloosen bolts.
Dr. Weidenbener stated that “going back to this exact same line of work resulted in new tears of
his rotator cuff which were discovered in 2009.” He examined appellant on April 24, 2012 and
diagnosed chronic and recurrent bilateral rotator cuff tears. Dr. Weidenbener opined that
appellant’s condition was “an occupational disease/injury that happened very slowly over time
with his described work activities of extensive day in and day out overhead work.” He stated
that his opinion was “supported by the fact that [appellant] had been in the same occupation for a
long period of time and suffered bilateral rotator cuff tears which were repaired and then torn
again as he continued to perform the same type of work which put him at extremely high risk for
rotator cuff injuries and/or tears.”
In an October 22, 2012 letter, OWCP notified appellant that it had received evidence
indicating the possibility of a recurrence of disability in his case. It advised him that the record
established that he was working regular duty without restrictions prior to his voluntary retirement
effective April 30, 2010. OWCP afforded appellant 30 days to submit additional evidence in
support of his claim for wage-loss compensation beginning May 1, 2010.
By decision dated February 12, 2013, OWCP denied appellant’s claim. It found that the
evidence was not sufficient to establish a recurrence of disability on or after April 30, 2010 due
to a work stoppage caused by a spontaneous change in his accepted condition or a withdrawal of
a light-duty assignment.
In a February 19, 2013 letter, Lori George, a human resources specialist, stated that
appellant “worked through his retirement date of April 30, 2010” and “had no special pay in
effect at that time.” She submitted a copy of appellant’s notification of personnel action (SF-50)
for his retirement effective April 30, 2010, which noted that the reason for retirement was “to
obtain retirement benefits.”

2

On February 6, 2013 appellant, through his representative, filed a claim for a schedule award. By decision dated
April 23, 2013, OWCP denied the claim on the basis that the medical evidence was insufficient to establish
permanent impairment to a scheduled member due to the accepted condition.

2

On March 1, 2013 appellant, through his representative, requested an oral hearing before
an OWCP hearing representative.
A hearing was held on June 11, 2013. Appellant’s representative argued that appellant’s
bilateral shoulder condition had worsened to the point where by April 30, 2010 he could no
longer work and his only option was to retire. No additional medical evidence was received.
By decision dated September 9, 2013, OWCP’s hearing representative affirmed the
February 12, 2013 decision. He found that the medical evidence of record was not sufficient to
establish that appellant’s work stoppage on April 30, 2010 was causally related to his accepted
bilateral shoulder condition
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
A claimant has the burden of establishing the essential elements of his or her claim,
including that the medical condition for which compensation is claimed is causally related to the
claimed employment injury.5 For wage-loss benefits, the claimant must submit medical evidence
showing that the condition claimed is disabling.6 The evidence submitted must be reliable,
probative and substantial.7
For purposes of computing compensation benefits, disability means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury.8 When a claimant stops working at his or her employing establishment for reasons
unrelated to the accepted injury, he or she has no disability within the meaning of FECA.9
3

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

4

Id.

5

20 C.F.R. § 10.115(e); see Tammy L. Medley, 55 ECAB 182, 184 (2003).

6

Id. at § 10.115(f).

7

Id. at § 10.115.

8

Id. at § 10.5(f); see Robert A. Flint, 57 ECAB 369, 374 (2006).

9

See M.S., Docket No. 08-1194 (issued October 22, 2008) (voluntary retirement); Richard A. Neidert, 57 ECAB
474, 482 (2006).

3

ANALYSIS
OWCP accepted appellant’s claim for bilateral shoulder disorder of the bursae and
tendons. Appellant returned to work following the acceptance of the employment injury in a
regular-duty capacity. He retired as of April 30, 2010. Appellant subsequently filed a claim for
wage-loss compensation for the period May 1, 2010 through September 30, 2012. OWCP
denied his claim of a recurrence of disability in decisions dated February 12 and
September 9, 2013.
The Board finds that the record does not support appellant’s claim for wage-loss
compensation beginning May 1, 2010. There is no probative medical evidence establishing
either total or partial disability due to the employment-related bilateral shoulder condition.
Appellant voluntarily retired effective April 30, 2010. Prior to his retirement, he worked in his
regular-duty position without restrictions. Appellant continued to earn the wages he had
previously received as a mechanical engineering technician. The medical evidence of record
does not establish that his accepted bilateral shoulder condition precluded him from continuing
to perform the mechanical engineering technician position he held prior to his April 30, 2010
retirement.
On May 21, 2012 Dr. Weidenbener explained that appellant’s job involved testing
satellites weighing up to 800 pounds that were suspended from a hoist. Appellant performed
overhead work either from a supine or standing position in order to loosen and unloosen bolts.
He stated that “going back to this exact same line of work resulted in new tears of his rotator cuff
which were discovered in 2009.” When Dr. Weidenbener last examined appellant on April 24,
2012, he diagnosed chronic and recurrent bilateral rotator cuff tears. He opined that appellant’s
condition was “an occupational disease/injury that happened very slowly over time with his
described work activities of extensive day in and day out overhead work.” Dr. Weidenbener
indicated that his opinion was “supported by the fact that [appellant] had been in the same
occupation for a long period of time and suffered bilateral rotator cuff tears which were repaired
and then torn again as he continued to the same type of work which put him at extremely high
risk for rotator cuff injuries and/or tears.” The Board notes that Dr. Weidenbener did not address
appellant’s disability for work commencing April 30, 2010. Dr. Weidenbener did not provide an
opinion on appellant’s alleged recurrence of disability on or after April 30, 2010. His report
suggests that appellant was capable of performing his regular-duty position, contradicting
appellant’s assertion that he became totally disabled from performing such work.
Dr. Weidenbener failed to provide sufficient medical rationale explaining how appellant’s
accepted bilateral shoulder condition resulted in any disability beginning on or after
April 30, 2010. Therefore, the Board finds that appellant has not met his burden of proof.10
The medical evidence of record does not establish that appellant was disabled on or after
April 30, 2010 as a result of his employment-related condition. As noted, appellant retired on
April 30, 2010. The record does not demonstrate that his accepted bilateral shoulder condition
precluded him from continuing to perform the regular-duty mechanical engineering technician
position he held prior to his retirement.
10

See Rufus C. Woodward, Sr., Docket No. 92-2033 (issued September 10, 1993).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
total disability on or after April 30, 2010 causally related to his employment-related bilateral
shoulder condition.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

